ORDER
PER CURIAM.
Envirotech, Inc. appeals from the trial court’s judgment granting Christian Hospital Northeast-Northwest’s motion to dismiss. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a ■ written opinion. -However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment of the trial court in accordance with Rule 84.16(b).